DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 10, and 11 are objected to because of the following informalities:   
Claim 1, line 10, the phrase --emit light therethrough and thereby-- after “the light sources to” in order to more properly recite the functional language;
Claim 1, line 17, the term --slidably-- should be inserted after “body section” in order to more accurately claim the invention since it was previously recited at lines 14-15 of claim 1 that “the printed circuit board being slidably attachable along the receiving portion”; and
Claim 11, line 1, the term --to-- should be inserted after “according”.  
Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line 10, the phrase “the openings cut into the glueboard” renders the claim vague and indefinite since it was not previously recited that the openings are cut into the glueboard.  Possibly claim 1 should be amended by inserting the phrase --by being cut into the glueboard-- after “the glueboard” at line 8 of claim 1.
In regard to claim 1, line 12, the phrase “each opening” fails to positively refer back to the openings in the immobilisation section/glueboard.  Possibly claim 1 should be amended by inserting --of the openings cut into the glueboard-- after “each opening” at line 12 of claim 1.
In regard to claim 1, line 19, the term “rails of the body section receive the PCB and the carrier” renders the claim vague and indefinite since the printed circuit board is slidably attachable along the receiving portion and therefore the term should be rewritten as --rails of the receiving portion of the body section” in order to properly claim this structure of the present invention.  Also the term “the PCB” lacks positive 
In regard to claims 2 and 1, the phrase “the light sources are UV light sources” of claims 2 render claims 1 and 2 vague and indefinite since in claim 1 it was previously recited that “the openings are cut into the glueboard allow light-emitting parts of the light sources to allow UV irradiance to get to a front face of the glue board”.  That is, in order for there to be UV irradiance then the light sources must be initially set forth as being “UV light sources”.  Applicant should amend claim 1 to include the limitations of claim 2 before the recitation of the phrase in question in claim 2.  


Allowable Subject Matter
Claims 1, 2, 10, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA